IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 104 DB 2014 (No.66 RST 2014)
                                            :
                                            :
MARGARET M. CALLAHAN                        : Attorney Registration No. 54556
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Bucks County)



                                          ORDER



PER CURIAM


                          th
       AND NOW, this 7 day of October, 2014, the Report and Recommendation of

Disciplinary Board Member dated September 25, 2014, is approved and it is ORDERED

that Margaret M. Callahan, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and      learning   in   law   required   for admission   to   practice   in   the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.